DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows to correct an apparent typographic error.

“…a short-channel gate disposed over a second portion of the plurality of fins on a second portion of the substrate; and…”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14, 20-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (PG Pub. No. US 2019/0252297 A1).
Regarding claim 1, Do teaches a semiconductor device (¶ 0053 & fig. 14: 30), comprising:
a plurality of fins on a substrate (¶¶ 0055-0056: active fins extend in ‘X’ direction in at least substrate region AR1); 
a gate (GL1) disposed over a first portion of the plurality of fins (fig. 14: GL1 disposed over region AR1); and 
a gate contact (¶ 0054: CJ1) comprising a gate contact base (PT2) and an extended portion (PT1) that extends into an active area from the gate contact base outside the active area (figs. 2A & 14: PT1 extends in X direction into active region AR1 not overlapping GL1 from portion of PT2 overlapping GL1).
Do does not explicitly teach the gate comprises a long channel length.  However, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the gate length of Do, as a means to optimize electrical device parameters.  Increasing channel length is known in the art as a suitable means to minimize undesirable device parameters such as leakage.

Regarding claim 2, Do teaches the semiconductor device of claim 1, wherein the extended portion has a smaller length than the gate contact base (fig. 2A: PT1 has smaller length in 'Y' direction).

Regarding claim 3, Do teaches the semiconductor device of claim 1, wherein the extended portion has generally a same length as the gate contact base (fig. 2A: PT1 has similar length in 'Y' direction as PT2 in 'X' direction).

Regarding claims 4 and 5, Do teaches the semiconductor device of claim 1, wherein the extended portion extends over at least one of the plurality of fins (fig. 5 among others: PT1, shown as CA in fig. 5, disposed at a higher level than AR1, configured with active fins.  Therefore, the extended portion extends at least indirectly over at least one of the plurality of fins).

Regarding claim 10, Do teaches the semiconductor device of claim 1, wherein the substrate is a bulk semiconductor substrate (¶ 0067).

Regarding claim 11, Do teaches the semiconductor device of claim 1, wherein the substrate is a silicon on insulator substrate (¶ 0067).

Regarding claim 12, Do teaches the semiconductor device of claim 1, wherein the substrate is at least one of silicon, germanium, silicon-germanium alloy, carbon-doped silicon, carbon-doped silicon-germanium alloy, gallium arsenide or indium phosphide (¶ 0067).

Regarding claim 13, Do teaches the semiconductor device of claim 1, wherein the extended portion and the gate contact base are made of a same material (¶¶ 0066, 0069: PT1 and PT2 formed of a same material).

Regarding claim 14, Do teaches the semiconductor device of claim 13, wherein the same material is at least one of titanium nitride, titanium aluminum nitride, titanium aluminum, aluminum, copper or tungsten (¶ 0069: PT1 and PT2 formed of tungsten).

Regarding claim 20, Do teaches the semiconductor device of claim 1, wherein the semiconductor device is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a component in an automotive vehicle (¶ 0154: integrated into a computer).

Regarding claim 21, Do teaches a method of fabricating a semiconductor device (¶ 0053 & fig. 2A: 10), comprising:
forming a plurality of fins on a substrate (¶¶ 0055-0056: active fins formed in at least substrate region AR1); 
forming a gate (GL1) disposed over a first portion of the plurality of fins (fig. 2A: GL1 formed over region AR1 orthogonal to active fins); and 
forming a gate contact (¶ 0054: CJ1) comprising a gate contact base (PT2) and an extended portion (PT1) that extends into an active area from the gate contact base outside the active area (fig. 2A: PT1 extends in X direction into active region AR1 not overlapping GL1 from portion of PT2 overlapping GL1).
Do does not explicitly teach the gate comprises a long channel.  However, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the gate length of 

Regarding claim 22, Do teaches the method of claim 1, wherein the extended portion has a smaller length than the gate contact base (fig. 2A: PT1 has smaller length in 'Y' direction).

Regarding claim 23, Do teaches the method of claim 1, wherein the extended portion has generally a same length as the gate contact base (fig. 2A: PT1 has similar length in 'Y' direction as PT2 in 'X' direction).

Regarding claims 24 and 25, Do teaches the method of claim 1, wherein the extended portion extends over at least one of the plurality of fins (fig. 5 among others: PT1, shown as CA in fig. 5, disposed at a higher level than AR1, configured with active fins.  Therefore, the extended portion extends at least indirectly over at least one of the plurality of fins).

Regarding claim 29, Do teaches the method of claim 21, wherein the substrate is a bulk semiconductor substrate and is at least one of silicon, germanium, silicon-germanium alloy, carbon-doped silicon, carbon-doped silicon-germanium alloy, gallium arsenide or indium phosphide (¶ 0067: SUB comprises bulk material selected from silicon, germanium, silicon-germanium and gallium arsenide among others).

Regarding claim 30, Do teaches the method of claim 21, where the extended portion and the gate contact base are made of a same material (¶¶ 0066, 0069: PT1 and PT2 formed of a same material) .

Claims 6-9 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claims 1 and 21 above, and further in view of Lim et al. (PG Pub. No. US 2018/0175165 A1). 
Regarding claim 6, Do teaches the semiconductor device of claim 1, wherein the long channel gate is disposed over the first portion of the plurality of fins on a first portion of the substrate (fig. 14: at least a portion of GL1 disposed over fins in first substrate active region AR1) and the active area is a first active area of the first portion of the plurality of fins (¶ 0051 & fig. 1: at least a portion of a plurality of fins disposed in region AR1), the semiconductor device further comprising: 
a second gate (GL2) disposed over a second portion of the plurality of fins on a second portion of the substrate (figs. 1-2A among others: GL2 extends to second substrate portion AR2, wherein AR2 comprises a plurality of active fins); and
a second gate contact (¶ 0085: CJ2’) outside a second active area of the second portion of the plurality of fins (fig. 14: CJ2’ extends into active region AR2 not overlapping GL2).
Do further teaches fabricating integrated circuit devices including logic and memory circuits (¶ 0157).
Do is silent to the second gate comprising a short channel.
Lim teaches a finFET device (figs. 7A-7B among others: 10) comprising a short channel gate (134) and a long-channel gate (234).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second gates of Do with the lengths of Lim, as a means to provide an integrated circuit with a core transistor and a peripheral transistor (Lim, ¶ 0024), facilitating the integrated circuit functionality of Do.

Regarding claim 7, Do in view of Lim teaches the semiconductor device of claim 6, comprising a contact (Do, CJ1) formed on a long channel gate (Do, GL1, configured with a long channel length) in a first substrate region (Do, AR1).
Do in view of Lim as applied to claim 26 above is silent to the semiconductor device further comprising: 
another long channel gate disposed over a third portion of the plurality of fins on a third portion of the substrate; and 
a third gate contact comprising another gate contact base and another extended portion that extends into a third active area of the third portion of the plurality of fins from the third gate contact base outside the third active area.
However, Do in view of Lim does teach a third gate (Do, ¶ 0085: at least three gates formed) disposed over a active portions of the substrate (Do, AR2), the active portions of the substrate comprising a plurality of fins (Do, ¶ 0051 & fig. 1), and an embodiment (Do, fig. 30) wherein a third gate contact (Do, ¶ 0147: 530) has an extended portion that extends into an active area of the third portion of a plurality of fins from a gate contact base outside the active area (Do, fig. 30: 530 includes a portion extending over an unlabeled third gate line in region AR2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor device of Do in view of Lim with a second long channel gate and a third contact, as a means to increase the functionality of the device, such as increased memory storage capacity or increased logic functionality.
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, 

Regarding claim 8, Do in view of Lim teaches the semiconductor device of claim 7, wherein the first portion of the substrate, the second portion of substrate and the third portion of the substrate is isolated from each other by one or more shallow trench isolation (STI) areas (Do, ¶ 0067).

Regarding claim 9, Do in view of Lim teaches the semiconductor device of claim 8, wherein the first portion and third portion of the substrate is configured for analog circuits and/or radio frequency circuits and the second portion of substrate is configured for logic circuits (Do, ¶ 0157: integrated circuit with analog and logic circuits, and Lim ¶ 0024: different channel length devices configured for core/memory and driver/peripheral circuits).

Regarding claim 26, Do teaches the method of claim 21, wherein the substrate is a first portion of the substrate (AR1) and further comprising: 
forming a second gate (GL2) disposed over a second portion of the plurality of fins on a second portion of the substrate (figs. 1-2A among others: GL2 extends to second substrate portion AR2, wherein AR2 comprises a plurality of active fins); and
forming a second gate contact (¶ 0085: CJ2’) outside an active area of the second portion of the plurality of fins (fig. 14: CJ2’ extends in X direction into active region AR2 not overlapping GL2).
Do further teaches fabricating integrated circuit devices including logic and memory circuits (¶ 0157).
Do is silent to the second gate comprising a short channel.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second gates of Do with the lengths of Lim, as a means to provide an integrated circuit with a core transistor and a peripheral transistor (Lim, ¶ 0024), facilitating the integrated circuit functionality of Do.

Regarding claim 27, Do in view of Lim teaches the method of claim 26, comprising a contact (CJ1) formed on a long channel gate (Do, GL1, configured with a long channel length) in a first substrate region (AR1).
Do in view of Lim as applied to claim 26 above is silent to the method further comprising: 
forming a second long channel gate disposed over a third portion of the plurality of fins on a third portion of substrate; and 
forming a third gate contact having an extended portion that extends into an active area of the third portion of a plurality of fins from a gate contact base outside the active area.
However, Do in view of Lim does teach a third gate (Do, ¶ 0085: at least three gates formed) disposed over a third portion of the substrate (Do, AR2), the third portion of the substrate comprising a plurality of fins (Do, ¶ 0051), and an embodiment (Do, fig. 30) wherein a third gate contact (Do, ¶ 0147: 530) has an extended portion that extends into an active area of the third portion of a plurality of fins from a gate contact base outside the active area (Do, fig. 30: 530 includes a portion extending over an unlabeled third gate line in region AR2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Do in view of Lim with a second long channel gate and a third contact, as a 
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, the second long channel gate and third gate contact are merely duplications of the first long channel gate and first gate contact disclosed by Do in view of Lim.

Regarding claim 28, Do in view of Lim teaches the method of claim 27, further comprising: 
performing one or more shallow trench isolation (STI) processes to isolate the first portion of the substrate, the second portion of substrate and the third portion of the substrate from each other (Do, ¶ 0067).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claim 1 above, and further in view of Meinhold (PG Pub. No. US 2015/0092371 A1).
Regarding claim 15, Do teaches the semiconductor device of claim 1, comprising a gate contact.
Do is silent to the dimensions of the gate contact, and therefore does not teach wherein the gate contact base has a length in a range of 30nm to 300nm.
Meinhold teaches a finfet device (¶ 0099) including a gate contact with a length in a range of 30nm to 300nm (¶ 0075: 206 has a lateral extension from 60 nm to 60 um).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate contact of Do with the dimensions of Meinhold, as a means to provide sufficient size to provide interconnectivity to other integrated circuit components.


Regarding claim 16, Do in view of Meinhold teaches the semiconductor device of claim 15, wherein the gate contact base has a height in a range of 10nm to 50nm (Meinhold, ¶ 0078: several nanometers to several microns).

Regarding claim 17, Do in view of Meinhold teaches the semiconductor device of claim 15, comprising an extended portion of a gate contact (Do).
Do in view of Meinhold as applied to claim 15 above is silent to wherein the extended portion has a length that is approximately 10nm narrower than the length of the gate contact base.  However, Do in view of Meinhold does teach the size of the circuit components are optimized to meet design rules (Do, ¶ 0003), and that sizes of gate contact components are on the order of several nanometers to several microns (Meinhold, ¶ 0075).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device Do in view of Meinhold to meet the limitation “the extended portion has a length that is approximately 10nm narrower than the length of the gate contact base”, as a means to provide sufficient size to provide interconnectivity to other integrated circuit components as required by design rules.
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). 

Regarding claim 18, Do in view of Meinhold teaches the semiconductor device of claim 17, wherein the extended portion has a common centerline with the gate contact base (Do, figs. 2A & 14).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claim 1 above, and further in view of Yamada et al. (PG Pub. No. US 2016/0133522 A1).
Regarding claim 19, Do teaches the semiconductor device of claim 1, comprising an extended portion of a gate contact.
Do is silent to wherein the extended portion has a length in a range of 20nm to 290nm.
Yamada teaches a gate contact (¶ 0050: 400, similar to CJ1 of Do) extending between gate lines (200, similar to GL1 of Do), wherein the extended portion has a length in a range of 20nm to 290nm (¶ 0067: 64nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the gate contact of Do with the dimensions of Yamada, as a means to optimize the gate pitch and pattern density of the semiconductor device.
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).
 
Response to Arguments
Applicant’s arguments, with respect to the 35 USC § 112 rejections of claims 1, 7, 21 and 27 have been fully considered and are persuasive.  Accordingly, the 35 USC § 112 rejections of claims 1, 7, 21 and 27 have been withdrawn. 


10/26/2020 regarding the 35 USC § 103 rejections of claims 1-30 have been fully considered but they are not persuasive.
The Applicant argues that “the first gate line GL1 may be a dummy gate line, that is, a skipped gate line, which is not a real gate line”, and “Since the first gate line GL1 is NOT a gate at all, it cannot be a channel gate, let alone a long channel gate as claimed. This is sufficient to distinguish independent claim 1 from Do.”
However, the Examiner notes that element GL1 extends across active regions AR1 and AR2, and therefore at least a portion of GL1 comprises an active gate.  Since a channel region of a semiconductor device is formed by arranging a gate line over an active region, GL1 arranged over active region AR1 meets the broadest reasonable interpretation of a gate channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BRIAN TURNER/Examiner, Art Unit 2894